BECKER, Judge,
concurs with written reasons.
Although I agree with the conclusion reached by the majority, I do so only because of the lack of evidence as to when and where La. Hwy. 39 was relocated. A public road may be abandoned by a relocation of the road by the governing body or by clear and well-established proof of intent by the governing body to abandon. See Robinson v. Beauregard Parish Police Jury, 351 So.2d 113 (La.1977). It is not necessary that there be a formal abandonment as set forth in LSA-R.S. 48:224. Had there been clear and convincing proof of the intent to abandon by the relocation of La. Hwy. 39 in close proximity to the old roadway, then the Caluda family should have been compensated for the loss of the reversion rights that would have accrued upon 10 years of nonuse. LSA-C.C. 753.
WILLIAMS, J., concurs for the reasons assigned by BECKER, J.